Order modified by providing that the former attorneys shall have, in addition to the lien of ten per cent of any settlement or judgment already provided for, a further hen upon any such settlement or judgment for their expenditures actually and necessarily made on behalf of plaintiff in the conduct of the litigation; and the ease is remitted to the Special Term to ascertain such actual and necessary expenditures. As so modified the order is affirmed, without costs. No opinion. Jaycox, Manning, Kelby, Young and Kapper, JJ., concur.